                  Case 20-11958-LMI         Doc 13      Filed 03/10/20       Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov
In re:
CARLOS FEIJOO NEYRA,                                            Case No: 20-12959-LMI
                                                                Chapter 7

                  Debtors          /
                                             Ex-Parte
                               MOTION TO REINSTATE CHAPTER 7 CASE


        COME NOW, the Debtor, Carlos Feijo Neyra, by and through their undersigned counsel and
moves

        this Honorable Court for an Order Reinstating Case and as grounds therefore would show:

1.       On February 13, 2020 the instant case was filed as a chapter 7 bankruptcy.

2.       On March 6, 2020 this case was dismissed due to software error to file Payment Advices

(software has been corrected.).

4.       The required documents are being filed simultaneously with this Motion.

5.       The Debtors case was filed in good faith and the Debtors will be unjustly prejudiced if not

permitted to reinstate the case.

         WHEREFORE, the Debtors pray this Court grant an Order Reinstating Dismissal and reinstating

this case.
         I HEREBY CERTIFY, that a true and correct copy of the foregoing was sent on 10th day of

March, 2020 via ecf to Joel L. Tabas, 25 SE 2nd Ave, Suite 248, Miami, FL 33131and regular mail to all

parties on the service list.

                                                  Respectfully Submitted:


                                          ROBERT SANCHEZ, P.A.
                                          Attorney for Debtor
                                          355 West 49th Street
                                          Hialeah, FL 33010
                                          Tel. 305-374-1234

                                          By:/s/ Robert Sanchez_____________
                                            Robert Sanchez, Esq., FBN#0442161
        Case 20-11958-LMI        Doc 13   Filed 03/10/20   Page 2 of 3



Afni, Inc.
Attn: Bankruptcy                                  Fingerhut
Po Box 3427                                       Attn: Bankruptcy
Bloomington, IL 61702                             Po Box 1250
                                                  Saint Cloud, MN 56395
Ally Financial
Attn: Bankruptcy                                  Innovate Loan Servic
Po Box 380901                                     2201 Dottie Lynn Parkway
Bloomington, MN 55438                             Fort Worth, TX 76120

Americollect                                      Jefferson Capital Systems, LLC
Po Box 1566                                       c/o Mark Berrios-Ayala, Esq.
1851 South Alverno Road                           PO Box 17210
Manitowoc, WI 54221                               Golden, CO 80402

Capital One                                       LVNV Funding/Resurgent Capital
Attn: Bankruptcy                                  POB 10497
Po Box 30285                                      Greenville, SC 29603
Salt Lake City, UT 84130
                                                  LVNV Funding/Resurgent Capital
Commonwealth Financial Systems                    POB 10497
Attn: Bankruptcy                                  Greenville, SC 29603
245 Main Street
Dickson City, PA 18519                            Naviet
                                                  Po Box 9635
Convergent Outsourcing, Inc.                      Wilkes Barre, PA 18773
Attn: Bankruptcy
Po Box 9004                                       Naviet
Renton, WA 98057                                  Po Box 9635
                                                  Wilkes Barre, PA 18773
Credit Collection Services
Attn: Bankruptcy                                  Portfolio Recovery Associates
725 Canton St                                     Riverside Commerce Center
Norwood, MA 02062                                 120 Corporate Boulevard
                                                  Suite 100
Credit One Bank                                   Norfolk, VA 23502-4962
Attn: Bankruptcy Department
Po Box 98873                                      Receivables Performance Mgmt
Las Vegas, NV 89193                               20816 44th Ave West
                                                  Lynnwood, WA 98036
Credit One Bank
Attn: Bankruptcy Department                       Tfp International In
Po Box 98873                                      20807 Biscayne Blvd
Las Vegas, NV 89193                               Aventura, FL 33180

FedLoan Servicing                                 Verizon Wireless
Attn: Bankruptcy                                  National Recovery Operations
Po Box 69184                                      Minneapolis, MN 55426
Harrisburg, PA 17106
                                                  Wells Fargo Bank
FedLoan Servicing                                 Attn: Bankruptcy
Attn: Bankruptcy                                  Po Box 10438
Po Box 69184                                      Des Moines, IA 50306
Harrisburg, PA 17106
       Case 20-11958-LMI    Doc 13   Filed 03/10/20   Page 3 of 3



Wells Fargo Bank
Attn: Bankruptcy
Po Box 10438
Des Moines, IA 50306

World Omni Financial Corp
P O Box 91614
Mobile, AL 36691
